       Case 2:20-cr-00061-RMP         ECF No. 14   filed 06/04/20   PageID.22 Page 1 of 2



                                                                                    FILED IN THE
 1                                                                              U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON

 2
                                                                           Jun 04, 2020
 3                                                                             SEAN F. MCAVOY, CLERK


 4                         UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF WASHINGTON
 6
 7                                                   No. 2:20-CR-00061-RMP-1
 8   UNITED STATES OF AMERICA,
                                                     ORDER FOLLOWING INITIAL
 9                       Plaintiff,                  APPEARANCE AND
10                                                   ARRAIGNMENT
                         v.
11                                                   MOTION GRANTED
12   JOSE ANTONIO MENDOZA,                             (ECF No. 6)
13
                         Defendant.
14
15         At Defendant’s June 4, 2020, initial appearance and arraignment based on an
16   Indictment, Defendant appeared via video while in custody at the Spokane County
17   Jail. Assistant Federal Defender Katherine Westerman represented the Defendant
18   and appeared by video from a different location. Assistant U.S. Attorney Michael
19   Ellis represented the United States and appeared by video at a separate location.
20   United States Probation Officer Shawn Kennicutt was present telephonically. At
21   the time of the hearing, Defendant consented to proceeding by video
22   teleconference.
23         Defendant was advised of, and acknowledged, his rights. On his plea of not-
24   guilty, Defendant is bound over to the United States District Court for trial.
25         Defendant, personally and through counsel, waived the right to a detention
26   hearing. Accordingly, IT IS ORDERED the United States’ Motion for Detention,
27   ECF No. 6, is GRANTED. Defendant shall be held in detention pending
28   disposition of this case or until further order of the court. Defendant is committed



     ORDER - 1
       Case 2:20-cr-00061-RMP      ECF No. 14   filed 06/04/20   PageID.23 Page 2 of 2




 1   to the custody of the U.S. Marshal for confinement separate, to the extent
 2   practicable, from persons awaiting or serving sentences or being held in custody
 3   pending appeal. Defendant shall be afforded reasonable opportunity for private
 4   consultation with counsel.
 5         If a party desires this Court to reconsider conditions of release because of
 6   material and newly discovered circumstances pursuant to 18 U.S.C. § 3142(f), that
 7   party shall file a two-page motion for reconsideration succinctly stating what
 8   circumstances are new, how they are established, and the requested change in
 9   conditions of release. The motion shall indicate whether opposing counsel or
10   Pretrial Services object, whether a hearing is desired, and whether a supplemental
11   pretrial report is requested. This Court will treat the motion as expedited and
12   submitted without argument and will set a hearing or issue other orders as may be
13   appropriate.
14         IT IS SO ORDERED.
15         DATED June 4, 2020.
16
17                                _____________________________________
                                            JOHN T. RODGERS
18                                 UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
